 Fill in this information to identify your case:

 Debtor 1                   Esly Figueroa
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-30146
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $         3,515,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $            137,688.91

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $         3,652,688.91

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $         3,205,682.55

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $             64,057.28

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $            104,541.66


                                                                                                                                     Your total liabilities $             3,374,281.49


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $             21,557.28

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $             34,725.68

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
              Case: 21-30146                     Doc# 25              Filed: 03/05/21                    Entered: 03/05/21 10:26:37                              Page 1 of 35
 Debtor 1      Esly Figueroa                                                              Case number (if known) 21-30146

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $        23,840.87


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            64,057.28

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             64,057.28




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case: 21-30146                    Doc# 25             Filed: 03/05/21    Entered: 03/05/21 10:26:37                     Page 2 of 35
 Fill in this information to identify your case and this filing:

 Debtor 1                    Esly Figueroa
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF CALIFORNIA

 Case number            21-30146                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1512 Lincoln Avenue                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        San Rafael                        CA        94901-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                            $1,200,000.00                 $1,200,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Marin                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                4 Bedrooms, 3 Bathrooms, 1866 square feet. Has a granny unit / rental
                                                                                unit on the property.
                                                                                The value stated is based upon zillow.com and an appraisal from 12/2019.
                                                                                The rental unit on the same property / parcel has an address of 5
                                                                                Brookdale Avenue, San Rafael, CA




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
               Case: 21-30146                      Doc# 25                  Filed: 03/05/21               Entered: 03/05/21 10:26:37                        Page 3 of 35
 Debtor 1        Esly Figueroa                                                                                            Case number (if known)          21-30146

       If you own or have more than one, list here:
 1.2                                                                     What is the property? Check all that apply
       842 4th Street                                                           Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                       the amount of any secured claims on Schedule D:
                                                                                Duplex or multi-unit building
                                                                                                                                Creditors Who Have Claims Secured by Property.
                                                                                Condominium or cooperative

                                                                                Manufactured or mobile home
                                                                                                                                Current value of the          Current value of the
       San Rafael                        CA        94901-0000                   Land                                            entire property?              portion you own?
       City                              State              ZIP Code            Investment property                                 $2,300,000.00                    $2,300,000.00
                                                                                Timeshare
                                                                                                                                Describe the nature of your ownership interest
                                                                                Other     Commercial building                   (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one         a life estate), if known.
                                                                                Debtor 1 only                                   Fee simple
       Marin                                                                    Debtor 2 only
       County                                                                   Debtor 1 and Debtor 2 only
                                                                                                                                     Check if this is community property
                                                                                At least one of the debtors and another              (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:
                                                                         The Property is one parcel with a commercial builiding which has 3 units.
                                                                         The 3 units have the following addresses: 842 4th street; 848 4th Street;
                                                                         and 846 4th Street. Unit 842 is 5300 square feet. Unit 846 is 1700 square
                                                                         fee. Unit 848 is 1600 square feet. The value is based upon a recent
                                                                         opinion provided by a real estate broker Ian Armstrong (license No.
                                                                         02069601) of Colliers.


       If you own or have more than one, list here:
 1.3                                                                     What is the property? Check all that apply
       Guatamale                                                                Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                       the amount of any secured claims on Schedule D:
                                                                                Duplex or multi-unit building
                                                                                                                                Creditors Who Have Claims Secured by Property.
                                                                                Condominium or cooperative

                                                                                Manufactured or mobile home
                                                                                                                                Current value of the          Current value of the
                                                                                Land                                            entire property?              portion you own?
       City                              State              ZIP Code            Investment property                                      $15,000.00                     $15,000.00
                                                                                Timeshare
                                                                                                                                Describe the nature of your ownership interest
                                                                                Other                                           (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one         a life estate), if known.
                                                                                Debtor 1 only                                   Fee simple
                                                                                Debtor 2 only
       County                                                                   Debtor 1 and Debtor 2 only
                                                                                                                                     Check if this is community property
                                                                                At least one of the debtors and another              (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:
                                                                         Two Undeveloped Parcels of Land in Guatamala


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                     $3,515,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                        Schedule A/B: Property                                                                               page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
              Case: 21-30146                      Doc# 25              Filed: 03/05/21             Entered: 03/05/21 10:26:37                              Page 4 of 35
 Debtor 1        Esly Figueroa                                                                                      Case number (if known)       21-30146
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Cadillac                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Escalade                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                   29000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value Stated is Based Upon
         Kelly Blue Book                                             Check if this is community property                              $48,000.00                 $48,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $48,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                    Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Ordinary and Necessary Household Goods
                                    Ordinary and Necessary Household Furnishings
                                    Location: 1512 Lincoln Avenue, San Rafael CA 94901                                                                              $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Ordinary and Necessary Household Electronics
                                    Location: 1512 Lincoln Avenue, San Rafael CA 94901                                                                              $3,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case: 21-30146                  Doc# 25             Filed: 03/05/21                  Entered: 03/05/21 10:26:37                         Page 5 of 35
 Debtor 1         Esly Figueroa                                                                                                      Case number (if known)   21-30146


                                            Eliptical Trainer
                                            Location: 1512 Lincoln Avenue, San Rafael CA 94901                                                                                  $100.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Ordinary and Necessary Clothing and Apparel
                                            Location: 1512 Lincoln Avenue, San Rafael CA 94901                                                                                  $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            A necklace and ring set ($2,000.00); Diamond and Gold Ring
                                            ($1,000); Miscellaneous Costume and Ordinary Jewelry ($1,500.00)
                                            Location: 1512 Lincoln Avenue, San Rafael CA 94901                                                                                $4,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            One Dog
                                            Location: 1512 Lincoln Avenue, San Rafael CA 94901                                                                                    $50.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                   $13,150.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                        Cash                                      $10.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
     No

Official Form 106A/B                                                                       Schedule A/B: Property                                                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
           Case: 21-30146                              Doc# 25                   Filed: 03/05/21                          Entered: 03/05/21 10:26:37           Page 6 of 35
 Debtor 1         Esly Figueroa                                                                                   Case number (if known)   21-30146

        Yes........................                                             Institution name:


                                          17.1.    Checking Account             Wells Fargo Bank                                                         $20,497.11



                                          17.2.    Savings Account              Wells Fargo Bank                                                           $4,864.19


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

                                             Evolution Nightclub & Restaurant LLC. Debtor is
                                             the only member. The LLC owns a liquior
                                             license worth $70,000.00. Liquior Inventory
                                             worth approximately $800.00; Business
                                             Checking Account at Wells Fargo with a balance
                                             of $11.12. Restuarant equipment and
                                             furnishings worth approximately $1,200.00. The
                                             LLC has debts including: $64,100.00 SBA Loan;
                                             $12,865.00 business loan to Ascap; $64,000.00
                                             owed to the State of California. In addition,
                                             since the COVID-19 Pandemic started the
                                             company has been shut down and is not
                                             operating.                                                                 100          %                           $0.00


                                             Esly's Daycare. Debtor ownes the daycare as a
                                             sole proprietorship. As such, the few assests
                                             related to the daycare business are listed
                                             throughout Schedule B.                                                     100          %                           $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
Official Form 106A/B                                     Schedule A/B: Property                                                                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case: 21-30146                         Doc# 25         Filed: 03/05/21              Entered: 03/05/21 10:26:37                   Page 7 of 35
 Debtor 1        Esly Figueroa                                                                           Case number (if known)      21-30146
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                              Childrens Daycare Provider License with the State of Califoria                                               $0.00


 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      Back Owed Rents for Commercial Property Owed by Tenant                                         $6,000.00


                                                      Back Owed Rents for Residential Unit                                                           $5,000.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                            Surrender or refund
                                                                                                                                        value:

                                         Farmers Insurance (Life Insurance)                     Esly Figueroa                                          $726.74


                                         Farmers Insurance (Life Insurance)                     Debtors Children                                     $4,399.69


                                         Farmers Insurance (Life Insurance)                     Esly Figueroa                                          $703.68


Official Form 106A/B                                                 Schedule A/B: Property                                                                page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case: 21-30146                    Doc# 25             Filed: 03/05/21       Entered: 03/05/21 10:26:37                     Page 8 of 35
 Debtor 1        Esly Figueroa                                                                                                   Case number (if known)        21-30146


                                             Wells Fargo Bank, N.A. Accidental
                                             Death Insurance Plan                                                     Debtor's Children                                              $0.00


                                             Kaiser Permanente (Health Insurance)                                     Debtor                                                         $0.00


                                             Farmers Insurance (Home and Auto)                                        Debtor                                                         $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $42,201.41


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
        Yes. Describe.....


                                        Earned Fees for Daycare Services                                                                                                     $21,337.50


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....



Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
           Case: 21-30146                        Doc# 25               Filed: 03/05/21                   Entered: 03/05/21 10:26:37                             Page 9 of 35
 Debtor 1        Esly Figueroa                                                                                                   Case number (if known)        21-30146


                                        Audio Video Equipment; Copmuter; Television; Sound System
                                        Debtor owns but uses for the Evolution Nightclub & Restuarant
                                        LLC business.                                                                                                                          $8,100.00


                                        Childrens Toys ($200) and Childrens Furniture ($4,000.00) used for
                                        the daycare business. Small sound system and TV for daycare
                                        ($700).
                                        Location: 1512 Lincoln Avenue, San Rafael CA 94901                                                                                     $4,900.00


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................              $34,337.50

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case: 21-30146                       Doc# 25              Filed: 03/05/21 Entered: 03/05/21 10:26:37                                               Page 10 of
                                                                                      35
 Debtor 1         Esly Figueroa                                                                                                         Case number (if known)   21-30146

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $3,515,000.00
 56. Part 2: Total vehicles, line 5                                                                           $48,000.00
 57. Part 3: Total personal and household items, line 15                                                      $13,150.00
 58. Part 4: Total financial assets, line 36                                                                  $42,201.41
 59. Part 5: Total business-related property, line 45                                                         $34,337.50
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $137,688.91               Copy personal property total             $137,688.91

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $3,652,688.91




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
              Case: 21-30146                         Doc# 25                Filed: 03/05/21 Entered: 03/05/21 10:26:37                                               Page 11 of
                                                                                          35
 Fill in this information to identify your case:

 Debtor 1                Esly Figueroa
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-30146
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      1512 Lincoln Avenue San Rafael, CA                             $1,200,000.00                            $422,239.00      C.C.P. § 704.730
      94901 Marin County
      4 Bedrooms, 3 Bathrooms, 1866                                                        100% of fair market value, up to
      square feet. Has a granny unit /                                                     any applicable statutory limit
      rental unit on the property.
      The value stated is based upon
      zillow.com and an appraisal from
      12/2019. The rental unit on the same
      pr
      Line from Schedule A/B: 1.1

      2016 Cadillac Escalade 29000 miles                               $48,000.00                                $3,325.00     C.C.P. § 704.010
      Value Stated is Based Upon Kelly
      Blue Book                                                                            100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      Ordinary and Necessary Household                                  $5,000.00                                $5,000.00     C.C.P. § 704.020
      Goods
      Ordinary and Necessary Household                                                     100% of fair market value, up to
      Furnishings                                                                          any applicable statutory limit
      Location: 1512 Lincoln Avenue, San
      Rafael CA 94901
      Line from Schedule A/B: 6.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case: 21-30146                  Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                          Page 12 of
                                                                                   35
 Debtor 1    Esly Figueroa                                                                               Case number (if known)     21-30146
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Ordinary and Necessary Household                                  $3,000.00                                 $3,000.00        C.C.P. § 704.020
     Electronics
     Location: 1512 Lincoln Avenue, San                                                    100% of fair market value, up to
     Rafael CA 94901                                                                       any applicable statutory limit
     Line from Schedule A/B: 7.1

     Eliptical Trainer                                                   $100.00                                   $100.00        C.C.P. § 704.020
     Location: 1512 Lincoln Avenue, San
     Rafael CA 94901                                                                       100% of fair market value, up to
     Line from Schedule A/B: 9.1                                                           any applicable statutory limit

     Ordinary and Necessary Clothing                                     $500.00                                   $500.00        C.C.P. § 704.020
     and Apparel
     Location: 1512 Lincoln Avenue, San                                                    100% of fair market value, up to
     Rafael CA 94901                                                                       any applicable statutory limit
     Line from Schedule A/B: 11.1

     A necklace and ring set ($2,000.00);                              $4,500.00                                 $4,500.00        C.C.P. § 704.040
     Diamond and Gold Ring ($1,000);
     Miscellaneous Costume and                                                             100% of fair market value, up to
     Ordinary Jewelry ($1,500.00)                                                          any applicable statutory limit
     Location: 1512 Lincoln Avenue, San
     Rafael CA 94901
     Line from Schedule A/B: 12.1

     One Dog                                                              $50.00                                    $50.00        C.C.P. § 704.020
     Location: 1512 Lincoln Avenue, San
     Rafael CA 94901                                                                       100% of fair market value, up to
     Line from Schedule A/B: 13.1                                                          any applicable statutory limit

     Farmers Insurance (Life Insurance)                                  $726.74                                   $726.74        C.C.P. § 704.100(a)
     Beneficiary: Esly Figueroa
     Line from Schedule A/B: 31.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Farmers Insurance (Life Insurance)                                $4,399.69                                 $4,399.69        C.C.P. § 704.100(a)
     Beneficiary: Debtors Children
     Line from Schedule A/B: 31.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Farmers Insurance (Life Insurance)                                  $703.68                                   $703.68        C.C.P. § 704.100(a)
     Beneficiary: Esly Figueroa
     Line from Schedule A/B: 31.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Audio Video Equipment; Copmuter;                                  $8,100.00                                 $8,100.00        C.C.P. § 704.060
     Television; Sound System Debtor
     owns but uses for the Evolution                                                       100% of fair market value, up to
     Nightclub & Restuarant LLC                                                            any applicable statutory limit
     business.
     Line from Schedule A/B: 40.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                             Page 13 of
                                                                                   35
 Debtor 1    Esly Figueroa                                                                               Case number (if known)     21-30146
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Childrens Toys ($200) and Childrens                               $4,900.00                                   $625.00        C.C.P. § 704.060
     Furniture ($4,000.00) used for the
     daycare business. Small sound                                                         100% of fair market value, up to
     system and TV for daycare ($700).                                                     any applicable statutory limit
     Location: 1512 Lincoln Avenue, San
     Rafael CA 94901
     Line from Schedule A/B: 40.2


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                             Page 14 of
                                                                                   35
 Fill in this information to identify your case:

 Debtor 1                   Esly Figueroa
                            First Name                       Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-30146
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         AmeriCredit/GM
 2.1                                                                                                            $12,219.00               $48,000.00                     $0.00
         Financial                                 Describe the property that secures the claim:
         Creditor's Name                           2016 Cadillac Escalade 29000 miles
                                                   Value Stated is Based Upon Kelly
         Attn: Bankruptcy                          Blue Book
                                                   As of the date you file, the claim is: Check all that
         Po Box 183853                             apply.
         Arlington, TX 76096                           Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
     Debtor 2 only                                      car loan)
       Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                Other (including a right to offset)
       community debt

                                 Opened
 Date debt was incurred          11/16                      Last 4 digits of account number        9847




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case: 21-30146                     Doc# 25            Filed: 03/05/21 Entered: 03/05/21 10:26:37                                  Page 15 of
                                                                                   35
 Debtor 1 Esly Figueroa                                                                                       Case number (if known)   21-30146
               First Name                  Middle Name                      Last Name


 2.2     Daniel F. Campbell                         Describe the property that secures the claim:                   $499,000.00        $2,300,000.00             $0.00
         Creditor's Name                            842 4th Street San Rafael, CA 94901
                                                    Marin County
                                                    The Property is one parcel with a
                                                    commercial builiding which has 3
                                                    units. The 3 units have the
                                                    following addresses: 842 4th street;
                                                    848 4th Street; and 846 4th Street.
                                                    Unit 842 is 5300 s
                                                    As of the date you file, the claim is: Check all that
         3495 Lakeside Drive #19                    apply.
         Reno, NV 89509                                  Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          05/2018                     Last 4 digits of account number


 2.3     Legend Funding                             Describe the property that secures the claim:                    $32,718.87          $59,698.80              $0.00
         Creditor's Name                            Business Loan - Secured to Wells
                                                    Fargo Checking ($20,497.11); Wells
                                                    Fargo Savings ($4,864.19);
                                                    Accounts Receivables ($21,337.50);
                                                    Daycare Equipment and
                                                    Furnishings ($4,900); Audio-Visual
         360 Madison Avenue,                        Equipment ($8,100)
                                                    As of the date you file, the claim is: Check all that
         12th Floor                                 apply.
         New York, NY 10017                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC-1 Lien
       community debt

 Date debt was incurred          2019                        Last 4 digits of account number         1430




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case: 21-30146                      Doc# 25             Filed: 03/05/21 Entered: 03/05/21 10:26:37                               Page 16 of
                                                                                    35
 Debtor 1 Esly Figueroa                                                                                       Case number (if known)   21-30146
               First Name                  Middle Name                      Last Name


         Marin County Tax
 2.4                                                                                                                 $15,499.71        $2,300,000.00             $0.00
         Collector                                  Describe the property that secures the claim:
         Creditor's Name                            842 4th Street San Rafael, CA 94901
                                                    Marin County
                                                    The Property is one parcel with a
                                                    commercial builiding which has 3
                                                    units. The 3 units have the
                                                    following addresses: 842 4th street;
                                                    848 4th Street; and 846 4th Street.
                                                    Unit 842 is 5300 s
                                                    As of the date you file, the claim is: Check all that
         PO Box 4220                                apply.
         San Rafael, CA 94913                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 11/2020 -
 Date debt was incurred          2021                        Last 4 digits of account number


         Shellpoint Mortgage
 2.5                                                                                                                $777,761.00        $1,200,000.00             $0.00
         Servicing                                  Describe the property that secures the claim:
         Creditor's Name                            1512 Lincoln Avenue San Rafael, CA
                                                    94901 Marin County
                                                    4 Bedrooms, 3 Bathrooms, 1866
                                                    square feet. Has a granny unit /
                                                    rental unit on the property.
                                                    The value stated is based upon
                                                    zillow.com and an appraisal from
         Attn: Bankruptcy                           12/2019. The rental uni
                                                    As of the date you file, the claim is: Check all that
         Po Box 10826                               apply.
         Greenville, SC 29603                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 10/19 Last
                                 Active
 Date debt was incurred          12/09/20                    Last 4 digits of account number         0076




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case: 21-30146                      Doc# 25             Filed: 03/05/21 Entered: 03/05/21 10:26:37                               Page 17 of
                                                                                    35
 Debtor 1 Esly Figueroa                                                                                       Case number (if known)   21-30146
               First Name                  Middle Name                      Last Name


 2.6     SPG Advance LLC                            Describe the property that secures the claim:                    $18,000.00          $59,698.80              $0.00
         Creditor's Name                            Business Loan - Secured To Wells
                                                    Fargo Checking ($20,497.11); Wells
                                                    Fargo Savings ($4,864.19);
                                                    Accounts Receivables ($21,337.50);
                                                    Daycare Equipment and
                                                    Furnishings ($4,900); Audio-Visual
                                                    Equipment ($8,100)
                                                    As of the date you file, the claim is: Check all that
         1221 McDonald Avenue                       apply.
         Brooklyn, NY 11230                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC 1 Lien
       community debt

 Date debt was incurred          02/2020                     Last 4 digits of account number


 2.7     Superior Loan Servicing                    Describe the property that secures the claim:                 $1,700,483.97        $2,300,000.00             $0.00
         Creditor's Name                            842 4th Street San Rafael, CA 94901
                                                    Marin County
                                                    The Property is one parcel with a
                                                    commercial builiding which has 3
                                                    units. The 3 units have the
                                                    following addresses: 842 4th street;
                                                    848 4th Street; and 846 4th Street.
         7525 Topanga Canyon                        Unit 842 is 5300 s
                                                    As of the date you file, the claim is: Check all that
         Blvd.                                      apply.
         Canoga Park, CA 91303                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          05/2018                     Last 4 digits of account number         0631




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 4 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case: 21-30146                      Doc# 25             Filed: 03/05/21 Entered: 03/05/21 10:26:37                               Page 18 of
                                                                                    35
 Debtor 1 Esly Figueroa                                                                                       Case number (if known)        21-30146
               First Name                  Middle Name                      Last Name


         U.S. Small Business
 2.8                                                                                                                $150,000.00                 $59,698.80          $141,020.07
         Administration                             Describe the property that secures the claim:
         Creditor's Name                            Business Loan - Partially Secured
                                                    To Wells Fargo Checking
                                                    ($20,497.11); Wells Fargo Savings
                                                    ($4,864.19); Accounts Receivables
                                                    ($21,337.50); Daycare Equipment
                                                    and Furnishings ($4,900);
                                                    Audio-Visual Equipment ($8,100)
                                                    As of the date you file, the claim is: Check all that
         PO Box 3918                                apply.
         Portland, OR 97208                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
       Debtor 1 only                                     An agreement you made (such as mortgage or secured
       Debtor 2 only                                      car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
       At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC-1 Lien
       community debt

 Date debt was incurred                                      Last 4 digits of account number         8200


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $3,205,682.55
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $3,205,682.55

 Part 2:      List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?    2.7
            Asset Default Management, Inc.
            7525 Topanga Canyon Blvd.                                                                 Last 4 digits of account number
            Canoga Park, CA 91303

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?    2.3
            Corporation Service Company
            801 Adlai Stevenson Drive                                                                 Last 4 digits of account number
            Springfield, IL 62703-4261

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?    2.3
            Corporation Service Company
            PO Box 2576                                                                               Last 4 digits of account number
            Springfield, IL 62708

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?    2.6
            Corporation Service Company
            801 Adlai Stevenson Drive                                                                 Last 4 digits of account number
            Springfield, IL 62703

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?    2.3
            Legend Funding
            767 Third Avenue, 32nd Floor                                                              Last 4 digits of account number
            New York, NY 10017


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                     page 5 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case: 21-30146                      Doc# 25             Filed: 03/05/21 Entered: 03/05/21 10:26:37                                            Page 19 of
                                                                                    35
 Debtor 1 Esly Figueroa                                                                     Case number (if known)          21-30146
              First Name                Middle Name                     Last Name


 [ ]
          Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?    2.5
          Shellpoint Mortgage Servicing
          PO Box 740039                                                               Last 4 digits of account number
          Cincinnati, OH 45274

 [ ]
          Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?    2.2
          Steve Tourdo
          33 Eagle Drive                                                              Last 4 digits of account number
          Novato, CA 94949

 [ ]
          Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?    2.8
          U.S. Small Business Administration
          14925 Kingsport Road                                                        Last 4 digits of account number
          Fort Worth, TX 76155

 [ ]
          Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?    2.6
          U.S. Small Business Administration
          1545 Hawkins BLVD, Suite 202                                                Last 4 digits of account number
          El Paso, TX 79925




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 6 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                             Page 20 of
                                                                                   35
 Fill in this information to identify your case:

 Debtor 1                     Esly Figueroa
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-30146
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          California Department of Tax                           Last 4 digits of account number       8743             $64,057.28             $64,057.28                    $0.00
              Priority Creditor's Name
              And Fee Administration                                 When was the debt incurred?           2017 / 2018
              PO Box 942879
              Sacramento, CA 94279
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Sales Tax that Passes Through from Evolution
                                                                                         Night Club and Restuarant LLC to the Debtor.


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              41732                                                Best Case Bankruptcy
               Case: 21-30146                  Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                                          Page 21 of
                                                                                   35
 Debtor 1 Esly Figueroa                                                                                   Case number (if known)         21-30146

 4.1      Alejandro Alvarez                                           Last 4 digits of account number       None                                               $7,000.00
          Nonpriority Creditor's Name
          289 Mountain View                                           When was the debt incurred?
          San Rafael, CA 94901
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Personal Loan


 4.2      American Express                                            Last 4 digits of account number       9983                                             $11,300.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                         Opened 01/17 Last Active
          Po Box 981540                                               When was the debt incurred?           1/25/21
          El Paso, TX 79998
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.3      Care Credit                                                 Last 4 digits of account number       2011                                               $1,200.00
          Nonpriority Creditor's Name
          PO Box 960061                                               When was the debt incurred?           04/2019
          Orlando, FL 32896
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Service Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                                      Page 22 of
                                                                                   35
 Debtor 1 Esly Figueroa                                                                                   Case number (if known)         21-30146

 4.4      Julissa Santizo                                             Last 4 digits of account number                                                          $2,000.00
          Nonpriority Creditor's Name
          1558 Center Road                                            When was the debt incurred?           2019
          Novato, CA 94947
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Personal Loan


 4.5      Mario Vilela                                                Last 4 digits of account number                                                        $20,000.00
          Nonpriority Creditor's Name
          13617 Silverbow Avenue                                      When was the debt incurred?           2018
          Norwalk, CA 90650
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Loan for Assistance with Evolution
              Yes                                                        Other. Specify   Nightclub and Restuarant LLC


 4.6      Mercedes-Benz Financial Services                            Last 4 digits of account number       2001                                             $10,507.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 02/18 Last Active
          Po Box 685                                                  When was the debt incurred?           1/21/21
          Roanoke, TX 76262
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                                      Page 23 of
                                                                                   35
 Debtor 1 Esly Figueroa                                                                                   Case number (if known)         21-30146

 4.7      PAR Funding                                                 Last 4 digits of account number                                                        $10,000.00
          Nonpriority Creditor's Name
          20 N. 3rd Street                                            When was the debt incurred?           2020
          Philadelphia, PA 19106
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business Loan


 4.8      PG&E                                                        Last 4 digits of account number       6407                                               $6,547.66
          Nonpriority Creditor's Name
          Box 997300                                                  When was the debt incurred?           2020 - 2021
          Sacramento, CA 95899
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Utility Debt for Commercial Property


 4.9      Porsche Crd                                                 Last 4 digits of account number       0575                                             $11,975.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 11/18 Last Active
          One Porsche Drive                                           When was the debt incurred?           1/26/21
          Atlanta, GA 30354
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                                      Page 24 of
                                                                                   35
 Debtor 1 Esly Figueroa                                                                                   Case number (if known)         21-30146

 4.1
 0         Rina Santizo                                               Last 4 digits of account number       None                                             $10,000.00
           Nonpriority Creditor's Name
           289 Mountain View                                          When was the debt incurred?
           San Rafael, CA 94901
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Personal Loan


 4.1
 1         SOL at West Village                                        Last 4 digits of account number       5668                                               $4,950.00
           Nonpriority Creditor's Name
           1580 Jade Street                                           When was the debt incurred?           2020
           Davis, CA 95616
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Breach of Lease - Residential


 4.1
 2         Wells Fargo Bank NA                                        Last 4 digits of account number       1658                                               $9,062.00
           Nonpriority Creditor's Name
           Attn: Wells Fargo Bankruptcy                               When was the debt incurred?           Opened 09/07
           435 Ford Road, Suite 300
           Saint Lewis Park, MN 55426
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Personal Loan

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                                      Page 25 of
                                                                                   35
 Debtor 1 Esly Figueroa                                                                                  Case number (if known)          21-30146
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Box 0001                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90096
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Care Credit / Synchrony Bank                                  Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 960061                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Wargo                                                   Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Payment Remittance Center                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 51174
 Los Angeles, CA 90051
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    64,057.28
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    64,057.28

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  104,541.66

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  104,541.66




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 6 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                                      Page 26 of
                                                                                   35
 Fill in this information to identify your case:

 Debtor 1                  Esly Figueroa
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-30146
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Devora Gonzales                                                            Residential Rental. Debtor rents a unit at her residence
               5 Brookdale Avenue                                                         to the Lessee. Debtor is the Lessor. The unit rents for
               San Rafael, CA 94901                                                       $2.500.00 per month and it is month to month.

     2.2       Mercedes-Benz Financial Services                                           Vehicle Lease for 2018 Mercedes C43. Lease expires
               Attn: Bankruptcy                                                           01/2022.
               Po Box 685
               Roanoke, TX 76262

     2.3       Paula Jones                                                                Residential Property Lease for 848 Fourth Street, San
               848 Fourth Street                                                          Rafael. Debtor is lessor and Paula Jones is Lessee.
               San Rafael, CA 94901                                                       Lease is $3,000.00 per month and expires on or about
                                                                                          March 2025.

     2.4       Porsche Crd                                                                Vehicle Lease for 2018 Porsche Cayman S. Lease
               Attn: Bankruptcy                                                           expires January 2022
               One Porsche Drive
               Atlanta, GA 30354

     2.5       Scott Reilly                                                               Commercial Property Lease for 846 Fourth Street, San
               846 Fourth Street                                                          Rafael. Debtor is lessor and Scott Reilly is Lessee.
               San Rafael, CA 94901                                                       Lease is $3,000.00 per month and expires on or about
                                                                                          September 2025.




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case: 21-30146                  Doc# 25              Filed: 03/05/21 Entered: 03/05/21 10:26:37                        Page 27 of
                                                                                   35
 Fill in this information to identify your case:

 Debtor 1                   Esly Figueroa
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF CALIFORNIA

 Case number           21-30146
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         Evolution Nightclub and Resturant LLC                                                  Schedule D, line
                842 4th Street                                                                         Schedule E/F, line   2.1
                San Rafael, CA 94901
                                                                                                       Schedule G
                                                                                                     California Department of Tax



    3.2         Francisco Eduardo Vilela                                                               Schedule D, line
                1512 Lincoln Avenue                                                                    Schedule E/F, line    4.9
                San Rafael, CA 94901
                                                                                                       Schedule G
                                                                                                     Porsche Crd



    3.3         Francisco Eduardo Vilela                                                               Schedule D, line
                1512 Lincoln Avenue                                                                    Schedule E/F, line    4.11
                San Rafael, CA 94901
                                                                                                       Schedule G
                                                                                                     SOL at West Village




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case: 21-30146                     Doc# 25              Filed: 03/05/21 Entered: 03/05/21 10:26:37             Page 28 of
                                                                                     35
 Debtor 1 Esly Figueroa                                                                       Case number (if known)   21-30146


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.4      Mario Vilela                                                                            Schedule D, line   2.1
             1512 Lincoln Avenue                                                                     Schedule E/F, line
             San Rafael, CA 94901
                                                                                                     Schedule G
                                                                                                   AmeriCredit/GM Financial



    3.5      Mario Vilela                                                                            Schedule D, line
             1512 Lincoln Avenue                                                                     Schedule E/F, line 4.6
             San Rafael, CA 94901
                                                                                                     Schedule G
                                                                                                   Mercedes-Benz Financial Services



    3.6      Mario Vilela                                                                            Schedule D, line
             1512 Lincoln Avenue                                                                     Schedule E/F, line      4.11
             San Rafael, CA 94901
                                                                                                     Schedule G
                                                                                                   SOL at West Village




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case: 21-30146                     Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37               Page 29 of
                                                                                   35
Fill in this information to identify your case:

Debtor 1                      Esly Figueroa

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF CALIFORNIA

Case number               21-30146                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Childrens Daycare Owner
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       None - Self Employed

       Occupation may include student        Employer's address    Owner of Elsy's Darecare
       or homemaker, if it applies.                                1512 Lincoln Avenue
                                                                   San Rafael, CA 94901

                                             How long employed there?         Self Employed Since
                                                                              1998

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $              N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$             N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $        N/A




           Case:
Official Form 106I        21-30146        Doc# 25         Filed: 03/05/21
                                                                     ScheduleEntered:    03/05/21 10:26:37
                                                                             I: Your Income                                         Page 30 of page 1
                                                                        35
Debtor 1   Esly Figueroa                                                                         Case number (if known)    21-30146


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $               N/A
     5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $               N/A
     5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $               N/A
     5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $               N/A
     5e.   Insurance                                                                      5e.        $              0.00     $               N/A
     5f.   Domestic support obligations                                                   5f.        $              0.00     $               N/A
     5g.   Union dues                                                                     5g.        $              0.00     $               N/A
     5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      21,557.28        $               N/A
     8b. Interest and dividends                                                           8b.        $           0.00        $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          21,557.28        $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              21,557.28 + $            N/A = $          21,557.28
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         21,557.28
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor recently lost a few children for her babysitting business. This has resulted in a lower
                             monthly income currently, but may get more children clients soon. Also, Debtor operates a night
                             club and restuarant out of her commercial property. Because of the covid 19 pandemic operations
                             of the night club have stopped all together and the restuarant's operations have been inconsistent
                             and anemic. However, it is projected that by the end of 2021 or first half of 2022 the night club and
                             restuarant will resume full operations. This will help make the plan feasible.




           Case:
Official Form 106I   21-30146        Doc# 25          Filed: 03/05/21
                                                                 ScheduleEntered:    03/05/21 10:26:37
                                                                         I: Your Income                                          Page 31 of page 2
                                                                    35
                            SCHEDULE I INCOME ATTACHMENT
                                     IN RE ESLY FIGUEROA
                                              (21-30146)


   I.      Income from Esly’s Daycare


Current Gross Monthly Income = $21,000.00


Current Monthly Expenses:
Contact Labor         $4,340.36
Food Costs            $1,500.00
Maintenance           $300.00
Toys                  $150.00
Supplies              $700.00
Phone                 $195.28
Cable/Internet        $291.09
Water                 $102.00
Garbage               $86.66
Electricity           $153.33
Total Expenses        $7,818.72


Gross Income $21,000.00 minus Average Expenses $7,818.72 = $13,181.28 AG Income




   II.     Rents From Residential Rental Property - 5 Brookdale Avenue, San Rafael, CA
Monthly Rent = 2,500.00




   III.    Rents From Commercial Property – 842 4th Street, San Rafael, CA
Monthly Rents = $6,000.00
Expenses      $124 (Water) [Remaining Expenses (Mortgage, Insurance, Maintenance
              Listed on Schedule J line item 20]
(2 Units each rent for $3,000.00 per month)



Case: 21-30146      Doc# 25       Filed: 03/05/21 Entered: 03/05/21 10:26:37   Page 32 of
                                                35
Fill in this information to identify your case:

Debtor 1                 Esly Figueroa                                                                     Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF CALIFORNIA                                            MM / DD / YYYY

Case number           21-30146
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  23                   Yes
                                                                                                                                             No
                                                                                   Son                                  26                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             5,311.75

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            200.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
           Case: 21-30146                 Doc# 25         Filed: 03/05/21 Entered: 03/05/21 10:26:37                                  Page 33 of
                                                                        35
Debtor 1     Esly Figueroa                                                                             Case number (if known)      21-30146

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                200.07
      6b. Water, sewer, garbage collection                                                   6b. $                                                288.29
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                432.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,500.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               300.00
10.   Personal care products and services                                                    10. $                                                150.00
11.   Medical and dental expenses                                                            11. $                                                100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 200.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  388.01
      15b. Health insurance                                                                15b. $                                                   36.87
      15c. Vehicle insurance                                                               15c. $                                                  595.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Self Employment Tax                                                           16. $                                              2,108.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                               1,267.81
      17b. Car payments for Vehicle 2                                                      17b. $                                               1,200.00
      17c. Other. Specify: Auto Lease Payment (Porsche)                                    17c. $                                               1,080.00
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                              15,404.60
      20b. Real estate taxes                                                               20b. $                                               2,583.28
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                               1,080.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:                                                                        21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      34,725.68
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      34,725.68
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              21,557.28
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             34,725.68

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                            -13,168.40

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtor's Plan will restructure the mortgages on the commercial builidng bringing her monthly
                          expenses down significantly. In addition, the vehcile lease payments will conclude in approximately 12
                          months and will help free up additional income to fund the plan.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case: 21-30146                  Doc# 25           Filed: 03/05/21 Entered: 03/05/21 10:26:37                                      Page 34 of
                                                                        35
 Fill in this information to identify your case:

 Debtor 1                    Esly Figueroa
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number              21-30146
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Esly Figueroa                                                         X
              Esly Figueroa                                                             Signature of Debtor 2
              Signature of Debtor 1

              Date       March 1, 2021                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               Case: 21-30146                  Doc# 25               Filed: 03/05/21 Entered: 03/05/21 10:26:37                      Page 35 of
                                                                                   35
